Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,099,903 (hereinafter Lei), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Regarding claim 1,
Claim 1 of Instant application
Claim 1 of Lei
A system hosted by a data center having a plurality of pods, the system comprising: 
at least one memory configured to store a metrics table and a queries table, wherein the metrics table includes a column configured to store a respective metric value for each of the plurality of pods of the data center; 
and at least one processor configured to execute instructions stored in the at least one memory to perform actions comprising: 
selecting a query from the queries table, wherein the query is associated with the column of the metrics table; and 
for each pod of the plurality of pods of the data center:
generating a uniform resource locator (URL) that encodes the query to calculate the respective metric value for the pod of the data center;
accessing the URL to execute the encoded query and, in response, receiving the respective metric value for the pod of the data center; and
updating the column of the metrics table to include the respective metric value for the pod of the data center.

A cloud capacity system hosted by a data center having a plurality of pods, the system comprising: 
a memory storing a cloud capacity snapshot table, a cloud capacity queries table, and a cloud capacity uniform resource locators (URLs) table, wherein the cloud capacity snapshot table includes a cloud capacity column configured to store a respective cloud capacity metric value for each of the plurality of pods of the data center; and 
a processor configured to execute instructions stored in the memory to perform actions comprising: 
selecting a cloud capacity query from the cloud capacity queries table that corresponds to the cloud capacity column; and 
for each pod of the plurality of pods of the data center; 
storing a cloud capacity URL in the cloud capacity URLs table that encodes the cloud capacity query to calculate the respective cloud capacity metric value for the pod of the data center; 
accessing the cloud capacity URL to execute the encoded cloud capacity query and, in response, receiving the respective cloud capacity metric value for the pod of the data center; and 
updating the cloud capacity column of the cloud capacity snapshot table to include the respective cloud capacity metric value for the pod of the data center.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of instant application merely broadens the scope of the claim 1 of Li’015 by eliminating the elements and their functions of the claims as set forth above.
Claims 2-11, 13-18, and 20 of instant application is similar with claims 2-11, 13-18, and 20 of Lei.
Claims 12 and 19 of instant application are rejected on the ground of nonstatutory double patenting over claims 12 and 19 of Lei based on the similar reasons above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Margalit et al. (US 10,454,752) discloses “an entry point into the CMDB can be identified, for example, based on a URL entered by a user. Using the entry point, vertical discovery can be performed to identify the applicative resources involved in delivering the service related to the URL” (col. 13, lines 56-60), “FIG. 11 is an illustration of an implementation of an alert table 1100 listing alerts for nodes of a node hierarchy ... Table 1100 comprises rows indicative of alerts identified as being associated with one or more resources of a CMDB (and, namely, with a service model) and columns representative of various fields corresponding to the data indicative or representative of the alerts” (col. 20, lines 39-40, 52-56), “table 1200 includes a column indicative of an influence value for impact rules representing a degree to which the severities of child nodes affect the severity of a parent node under the impact rule ... table 1200 can be updated upon the severity for an included node being changed as a result of an identified alert” (col. 21, lines 48-51, col. 22, lines 30-32), “an impact status table (not shown) may be used for storing and representing impact values calculated for and related status data of nodes of the node hierarchy” (col. 22, lines 37-40), “the node hierarchy (and/or impact status table or other structures used for storing and representing data for the nodes) may be iteratively searched, for example, using a probe or query, which may be requested by or through the system management module, to determine whether any nodes of the node hierarchy are flagged or otherwise indicated” (col. 32, lines 8-14).
Ovesea et al. (US 2019/0235895) discloses “a step engine (denoted as “StepEngine”) on the source system instance (denoted as “POD A”) may enqueue a first XI message on the message queue of the target system instance (denoted as “POD B”) to control executing a migration step (e.g., a query, a table insertion, to obtain HBase trust, etc.)” (paragraph [0146]) and “a servlet (denoted as “ResultServlet”) may be used to push the result (e.g., in a JSON format, etc.) back to the source system instance, for example by constructing a URL and using the HTTP protocol to send a message in which the result is embedded” (paragraph [0147])>
Tiwary (US 2020/0028795) discloses “TABLE 1 shows example columns that a multi-tenant user query table may have. Rows of the multi-tenant user query table, also called records, may include fields, with one field for each column” (paragraph [0035]) and “an office the gateway may send IoT data using REST to consume access ERP services with URL xxx.com” (paragraph [0069]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832. The examiner can normally be reached on Monday through Friday from 9:30 A.M - 6:30 P.M EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/14/2022